Reasons for Allowance
1.	The following is an examiner’s statement of reasons for allowance:

Independent claim 16 recites an optical article comprising a substrate and an antistatic film structure deposited onto said substrate that comprises a transparent antistatic support structure comprising at least one antistatic component, wherein the transparent antistatic support structure comprises cellulose triacetate, and wherein the antistatic film structure is coated with an enhancing layer comprising at least one enhancing additive selected from the group consisting of diethylene glycol, diethylene monoether glycol, diethylene diether glycol, polyethylene glycol, and any combination thereof and wherein the enhancing layer additive is added in an amount ranging from 1 to 10 wt% of the enhancing layer.

Independent claim 32 recites a method for producing an antistatic film structure of an optical article comprising combining at least one antistatic component with a transparent support structure to give a transparent antistatic support structure comprising at least one antistatic component, wherein the antistatic film structure comprises an enhancing layer comprising at least one enhancing additive selected from the group consisting of diethylene glycol, diethylene monoether glycol, diethylene diether glycol, polyethylene glycol, and any combination thereof and wherein the enhancing layer additive is added in an amount ranging from 1 to 10 wt% of the enhancing layer, and wherein the at least one antistatic component and transparent support structure are combined by a process comprising imbibing, melt extruding, blown film extruding, calendaring, solvent casting, mold casting, wet transfer, sublimation, or solidification of a liquid to a solid using heat, UV, or other means.

The prior art fails to teach or render obvious an optical article comprising the combination of a substrate and an antistatic film structure deposited onto said substrate that comprises a transparent antistatic support structure comprising at least one antistatic component and wherein the antistatic film structure is coated with an enhancing layer comprising at least one enhancing additive selected from the group .


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEEBA AHMED whose telephone number is (571)272-1504.  The examiner can normally be reached on Monday-Thursday 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALLIE SHOSHO can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/SHEEBA AHMED/Primary Examiner, Art Unit 1787